Citation Nr: 0804305	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



INTRODUCTION

The veteran had active duty from May 1969 to May 1974.  He 
died in November 1995.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case to the RO in September 2001, 
after which the RO recognized the appellant as the surviving 
spouse of the veteran for VA death benefit purposes in an 
administrative decision dated October 2003.  

In July 2006, the Board affirmed the RO's decision in this 
claim.  The appellant appealed the case to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In September 2007, the VA General Counsel and the veteran's 
representative filed a motion with the Court.  The Court 
approved the joint motion that month, vacating and remanding 
the Board's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion is very unclear.  The cause of 
the veteran's death was an acute mixed drug intoxication due 
to the combined effects of opiate, cocaine, trazodone, 
fluoxetine, and alcohol.  The appellant argues that the 
veteran's death should be service connected because two of 
the drugs listed as contributing to his fatal intoxication, 
trazodone and fluoxetine, were antidepressant medications 
prescribed for his service-connected post-traumatic stress 
disorder.  She has provided no medical evidence to support 
this claim. 

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty during active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303.  The service-connected disability may be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

DIC benefits are not payable to the surviving spouse of a 
veteran if the cause of death was the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.301(a), (b). "Willful misconduct" is defined as an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences and must be the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(1), (3).  

The simple drinking of alcoholic beverages is not of itself 
willful misconduct.  However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

Similarly, although isolated and infrequent use of drugs by 
itself will not be considered willful misconduct, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects, and the 
effects result proximately and immediately in disability or 
death, such disability or death will be considered the result 
of the veteran's willful misconduct.  38 C.F.R. § 
3.301(c)(3).  Where drugs are used for therapeutic purposes 
or where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin. Id.

In order to address the issues cited in the joint motion, the 
Board believes that a VA medical opinion must be obtained. 

The Board considered if a VHA opinion be obtained to avoid a 
remand, however, a review of record does not show that the 
appellant was notified as required under 38 U.S.C.A. § 5103, 
and defined in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

It is important to note that the 2007 Hupp decision did not 
exist at the time the Board or RO adjudicated this claim in 
2006.

Hupp holds in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

The Board believes it must provide the appellant additional 
notice to avoid further litigation in the case. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Hupp, send the appellant a 
letter that explains the specific 
information or specific evidence needed in 
a Cause of Death claim under 38 U.S.C.A.  
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  The RO should request that an 
appropriately qualified medical 
professional review the claims folder and 
provide an opinion on the following 
questions:

Is it at least as likely as not (50 
percent probability or greater) that 
the veteran's service-connected PTSD,  
including medications taken for this 
disorder, contributed substantially or 
materially to cause death; combined to 
cause death; aided or lent assistance 
to the production of death; resulted in 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially 
less capable of resisting the effects 
of other disease or injury primarily 
causing death; or was of such severity 
as to have a material influence in 
accelerating death.

A complete detailed rationale must be 
provided for any opinion that is rendered.

3.  After completion of the above, review 
the expanded record and determine if the 
benefit sought can be granted. If the 
claim remains denied, the appellant should 
be furnished a supplemental statement of 
the case and be afforded an opportunity to 
respond. Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



